Citation Nr: 0305072	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  94-05 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to service-connected post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel




INTRODUCTION

The veteran had active service from September 1967 to April 
1969, and from May 1969 to March 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, which denied the benefit 
sought on appeal.

This appeal was previously denied by the Board in a decision 
dated August 7, 1997.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which vacated the Board's decision in an Order dated 
August 6, 1998, in accordance with a Joint Motion for Remand 
and for Stay of Further Proceedings.  The matter was returned 
to the Board for readjudication.

On April 15, 1999, the Board issued a new decision denying 
the claim on appeal.  The veteran appealed that decision to 
the Court, and in an Order dated August 29, 2000, the Court 
vacated the Board's April 1999 decision, and the issue was 
again returned to the Board for readjudication.  

On November 14, 2001, the Board remanded this matter back to 
the RO for further development, including consideration of 
additional evidence, and issuance of a supplemental statement 
of the case (SSOC).  See 38 C.F.R. § 19.31 (2002); 38 C.F.R. 
§ 20.1904(c) (2001).  The requested development was 
completed, and the case was returned to the Board for 
disposition.
 

FINDING OF FACT

The probative medical evidence does not show that the 
veteran's coronary artery disease (CAD) was proximately due 
to his service-connected post-traumatic stress disorder 
(PTSD), or that his PTSD permanently aggravated his CAD. 


CONCLUSION OF LAW

The veteran's CAD is not proximately due to or the result of 
service-connected PTSD, and was not aggravated thereby.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he 
developed CAD as a result of his service-connected PTSD.  

As noted in the Introduction to this decision, this matter 
was previously denied by the Board in decisions dated August 
7, 1997, and August 29, 2000.  The Court vacated each of 
those decisions, respectively, in Orders dated April 15, 
1999, and August 29, 2000.  In the more recent August 2000 
Order, the Court noted that for the first time on appeal to 
the Court, "the appellant argues that the Board had no 
authority to request a medical expert opinion from [a VA 
doctor], because such request was not made in accordance with 
38 C.F.R. § 20.901, and that the only VA employee who is 
permitted to render such opinion ... is the Chief Medical 
Director of the Veteran's Health Administration (VHA)."  
Court Order at 2.  Consequently, in addition to vacating the 
Board's April 1999 decision, the Court remanded several 
issues to the Board for merits consideration in the first 
instance, which pertain to the Board's authority to request 
medical opinions from VHA employees.  The Board will address 
each of those issues, and then proceed with adjudication of 
this appeal.  

The Court's first issue was framed as follows:

First, although the Court acknowledges 
that in [Winsett v. West, 11 Vet. App. 
420 (1998), aff'd ___ F.3d ___, No. 99-
7039 (Federal Circuit 1999) (unpublished 
decision), cert.denied, 120 S.Ct. 1251 
(2000)] the Court held that 38 U.S.C. § 
7109 permits the Board to obtain an 
expert medical opinion from a VA 
employee, and does not require that all 
medical opinions be rendered from an 
independent source, the Court in Winsett 
does not appear to have dealt with which 
VA employees were authorized to render 
such opinions.  See Winsett, supra; see 
also 38 U.S.C. § 7109.  In this regard, 
the Court further acknowledges that, on 
the Winsett facts, the VA employee 
rendering the opinion was not the Chief 
Medical Director.  See id.  Nevertheless, 
the issue before the Court in Winsett did 
not involve the authority of any 
particular VA employee, only whether 
obtaining a VA medical opinion as opposed 
to an independent medical opinion was 
permissible.  

In other words, the Court acknowledged that 38 U.S.C. § 7109 
permits the Board to obtain an expert medical opinion from a 
VA employee, but the Court questioned which VA employees are 
authorized to render such an opinion.  The Court's second 
issue was as follows:

Second, although section 7109 does not 
appear to limit who can render a medical 
opinion within VA ... 38 C.F.R. § 20.901 
appears to permit a medical opinion from 
only one VA source, that being the Chief 
Medical Director.  

Finally, the third question presented by the Court was as 
follows:

Third, although it appears that, pursuant 
to 38 U.S.C. § 512(a), the Secretary has 
delegated in 38 C.F.R. § 2.6(a) the 
responsibility to render expert medical 
opinions to the Chief Medical Director, 
he does not appear in that section to 
have assigned to the Chief Medical 
Director the power to further delegate 
such responsibility.  See 38 U.S.C. 
§ 512(a); 38 C.F.R. § 2.6(a).  
Accordingly, it is unclear whether VHA 
Directive 10-95-040 ... is an appropriate 
delegation of authority to issue medical 
opinions from the Chief Medical Director 
to VAMC medical doctors.  

In summary, the Court's questions concern:  1) which VA 
employees are authorized to render medical opinions under 
38 U.S.C.A. § 7109; 2) whether 38 C.F.R. §  20.901 permits 
only the Chief Medical Director to render a medical opinion; 
and, 3) whether VHA Directive 10-95-040 appropriately 
delegates the authority to issue medical opinions to VA 
medical doctors.  All three issues are closely related, and 
the Board will address the issues together.  

Initially, the Board notes that subsequent to the April 1999 
Board decision (and prior to issuance of the Court's August 
2000 Order), there were some amendments to 38 C.F.R. Part 2, 
which were made effective August 30, 1999.  64 Fed. Reg. 
47,111 (August 30, 1999).  The purpose of the amendments was 
to make "miscellaneous, nonsubstantive changes to various 
regulatory provisions by revising or adding authority 
citations, updating titles of positions and VA subunits, ... 
and making other nonsubstantive changes for the purpose of 
clarification."  Id.  The changes pertinent to this case are 
as follows.  Sections 2.1 and 2.2 of 38 C.F.R. were 
redesignated as §§ 2.2 and 2.3, respectively, and a new § 2.1 
was added which states that "In addition to the delegations 
of authority in this part, numerous delegations of authority 
are set forth throughout this title."  38 C.F.R. § 2.1 
(2002).  Moreover, the following amendments were made to 
38 C.F.R. § 2.6.  The introductory text of paragraph (a) 
replaced "Chief Medical Director" with "Under Secretary 
for Health."  The references in paragraph (a) to "Veterans 
Health Services and Research Administration" were changed to 
"Veterans Health Administration."  The references to 
"Deputy Chief Medical Director" in paragraph (a) were 
changed to "Deputy Under Secretary for Health."  64 Fed. 
Reg. 47,111 (August 30, 1999).

Additionally, subsequent to the Court's August 2000 Order, 
VHA Directive 2000-049, was issued to replace VHA Directive 
10-95-040, which lapsed on April 17, 2000.  The purpose of 
VHA Directive 2000-049 was to outline the process by which VA 
medical centers and their physicians provide medical reviews 
for Board cases that require expert advisory medical 
opinions.  The new Directive notes that the original 
Directive had "inadvertently lapsed" on April 17, 2000, 
although the parties continued operating under its terms.  
The new Directive was made effective on that same date, to 
indicate that the procedures have been continually in force.  
All actions taken after April 17, 2000, were ratified.  See 
Purpose, VHA Directive 2000-049.

Finally, effective July 23, 2001, there were some amendments 
made to 38 C.F.R. § 20.901.  66 Fed. Reg. 38,158 (July 23, 
2001).  Paragraph (a) of 38 C.F.R. § 20.901 was amended to 
read as follows:  

Opinion from the Veterans Health 
Administration.  The Board may obtain a 
medical opinion from an appropriate 
health care professional in the Veterans 
Health Administration of the Department 
of Veterans Affairs on medical questions 
involved in the consideration of an 
appeal when, in its judgment, such 
medical expertise is needed for equitable 
disposition of an appeal.  

38 C.F.R. § 20.901(a).  According to the Supplementary 
Information in 66 Fed. Reg. 38,158 (July 23, 2001), this 
provision had always been intended to reflect that the Board 
may obtain medical opinions from appropriate health care 
professionals in VHA (Veterans Health Administration).  
However, there had been some confusion as to whether this 
provision permitted the Board to obtain a medical opinion 
from an individual in VHA other than the Under Secretary for 
Health (previously the Chief Medical Director).  The 
amendment to 38 C.F.R. § 20.901(a) deletes references to 
"Chief Medical Director" and clarifies that the Board may 
obtain medical opinions from appropriate health care 
professionals in VHA.  See Supplementary Information, 66 Fed. 
Reg. 38,158 (July 23, 2001).

The Board finds that three issued posed by the Court in its 
August 2000 Order are adequately answered by the amendments 
noted above.  First, the plain language of the current 
version of 38 C.F.R. § 20.901(a) indicates that the Board may 
obtain a medical opinion from an appropriate VHA health care 
professional in VA.  Although the amendments to this 
regulation were not in effect at the time that the Board 
sought a VHA opinion in this case, the Supplementary 
Information in 66 Fed. Reg. 38,158 (July 23, 2001) makes it 
clear that 38 C.F.R. § 20.901(a) "has always been intended 
to reflect that the Board may obtain medical opinions from 
appropriate health care professionals in VHA," and that the 
purpose of the amendment to 38 C.F.R. § 20.901(a) was simply 
to clarify this point.  This answers both the Court's first 
and second questions as to which VA employees may render 
medical opinions for the Board.  In regard to the Court's 
third issue (pertaining to VHA Directive 10-95-040), as 
already discussed, that Directive was replaced by VHA 
Directive 2000-049, which essentially affirmed and reissued 
the content of VHA Directive 10-95-040.  These Directives are 
consistent with the purpose of 38 C.F.R. § 20.901(a), both 
currently and prior to the July 2001 amendments.  

As noted in the Supplementary Information to in 66 Fed. Reg. 
38,158 (July 23, 2001), the Board has been using VHA medical 
opinions under 38 C.F.R. § 20.901(a) for many years.  This 
process has been memorialized in a VHA "Directive" since 
1995.  The advisory opinions from VHA physicians have been 
typically provided in a much more timely fashion than those 
obtained from non-VA physicians, and have been responsive to 
the questions asked by the Board.  The amendments to 
38 C.F.R. Part 2 and 38 C.F.R. § 20.901(a), and the issuance 
of VHA Directive 2000-049, support the conclusion that the 
Board currently has the authority to request advisory 
opinions from appropriate medical professionals from VHA, and 
that the Board had this authority in 1999, when a VHA opinion 
was requested in this case.  

Having addressed the issues presented by the Court in the 
August 2000 Order, the Board will now proceed with the merits 
of this appeal.  Initially, as noted in the Introduction to 
this decision, this matter was remanded by the Board in 
November 2001 for additional development, including 
compliance with the Veterans Claims Assistance Act of 2000, 
and issuance of an SSOC.  The Board has reviewed the file, 
and is satisfied that the requested development was 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of this appeal, on November 9, 2000.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  
Under 38 U.S.C.A. § 5103A, the VCAA codified VA's duty to 
assist, and provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

Implementing regulations for the VCAA were subsequently 
enacted and made effective November 9, 2000, for the most 
part.  See 38 C.F.R. §§ 3.102, 3.159.  The intended effect of 
the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA statutes and the implementing 
regulations will be collectively referred to as "the VCAA." 

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which portion of evidence 
the claimant should provide, and which portion VA will 
attempt to obtain.  38 U.S.C.A. § 5103; Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  A review of the 
claims file shows that this requirement has been met, 
particularly as evidenced by a letter from the RO to the 
veteran dated in December 2001.  That letter notified the 
veteran of the VCAA, and provided him with a detailed list of 
evidence already received in support of his claim.  The 
letter asked the veteran to inform them of any additional 
evidence he wanted the RO to consider regarding his appeal.  
The letter also requested that the veteran complete 
authorization forms if he wanted VA to assist him in 
requesting treatment records from private doctors or 
hospitals.  In addition to the foregoing, by rating decisions 
dated in September 1995, a statement of the case (SOC) issued 
in May 1996, and numerous SSOCs in the record, the veteran 
was informed of the laws and regulations governing service 
connection, including secondary service connection.  Although 
the Court vacated the August 1997 and April 1999 Board 
decisions, those decisions remain a matter of record, and 
were provided to the veteran.  The Board's recitation of the 
laws and regulations pertaining to service connection in 
those decisions is correct, and has not changed.  In short, 
the Board is satisfied that the veteran was put on notice as 
to the evidence needed to substantiate his claim, including 
what evidence he should supply, and what evidence VA would 
assist in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, VA 
has assisted the veteran in obtaining relevant evidence.  The 
record contains the veteran's service medical records, 
private treatment records, and VA clinical records.  Two 
medical expert opinions were obtained in this case, which are 
discussed in more detail in the decision below.  The veteran 
was offered an opportunity to appear personally at a hearing, 
but he declined that opportunity.  As is clearly documented 
in the record, attempts have been made to secure all relevant 
records identified by the veteran, and the Board is unaware 
of any additional evidence that should be obtained prior to 
proceeding with this appeal.  In short, the Board finds that 
the duty to assist the veteran was satisfied, and the case is 
ready for appellate review.  38 U.S.C.A. § 5103A.

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Where the determinative issue 
in a service connection claim involves a medical diagnosis, 
competent medical evidence is required.  This burden cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The veteran maintains that he developed CAD as a result of 
his service-connected PTSD.  He does not contend that his CAD 
began in service, or is directly related to his active 
service.  Rather, he has limited his arguments to principles 
of secondary service connection.  As such, the Board will 
analyze the veteran's claim on that basis.  

A review of the veteran's service medical records is negative 
for any evidence of CAD or a cardiovascular disorder.  
Following service separation, a May 1977 VA examination 
report indicates that the veteran's cardiovascular system was 
normal.  His blood pressure was 110/72.  

In January 1989, the veteran was admitted to a VA hospital 
with complaints of chest pain.  It was noted that there was 
no previous history of chest pain or heart disease.  The 
final diagnosis was acute myocardial infarction.  He was 
discharged in early February 1989.  

In March 1989, the veteran was readmitted to a VA hospital 
with complaints of increased daily chest pain for the prior 
week.  He was diagnosed with unstable angina, and transferred 
for immediate catheterization.  A stress and redistribution 
thallium test revealed an abnormal baseline, a small area of 
inferoapical ischemia, and a small to moderate area of high 
septal ischemia.  A March 1989 VA transfer summary contains a 
primary diagnosis of CAD, with a secondary diagnosis of 
hypercholesterolemia.  It was noted that the veteran had a 
history of tobacco abuse, described as 20 packs per year.  It 
was also noted that the veteran had a strong family history 
of CAD, with his father dying at age 56 from a myocardial 
infarction (MI), and his sister dying at age 47 from a MI.

In July 1989, the veteran was admitted to a VA hospital with 
an admission diagnosis of unstable angina.  The examiner 
noted that the veteran's cardiac history dated to January 
1989, at which time he experienced a non-Q wave MI without 
complication.  The examiner also noted that the veteran had a 
family history of tobacco use and risk factors for CAD.  The 
discharge diagnoses included unstable angina, two vessel CAD, 
renal insufficiency, and tobacco abuse.  

A December 1989 VA hospital report indicates that the veteran 
presented to the Hampton VA medical center in early December, 
with complaints of increasing frequency of angina.  The 
veteran was transferred to a VA hospital in Richmond for 
catheterization and an angioplasty.  He was transferred back 
to the Hampton VA medical center, and the final diagnosis was 
CAD, status post percutaneous transluminal coronary 
angioplasty.  

A March 1991 stress and redistribution thallium revealed an 
abnormal baseline and a small amount of posterolateral 
ischemia.  An August 1994 VA examination for miscellaneous 
neurological disorders noted a history of MI and cardiac 
angioplasty, but cardiovascular examination revealed regular 
rate and rhythm, without gallops, murmurs, or rubs. 

A VA outpatient treatment record dated in May 1995, reflects 
that the veteran was seen with complaints of increased chest 
pain over the last three weeks.  He noted a relationship with 
his PTSD sessions.  He also noted the same chest pain with 
walking.  The examiner's impression was increased angina 
associated with increased stress.  Later that same month, the 
veteran was seen with complaints of running a temperature, 
sweating, and aching all over.  The assessment included CAD 
and PTSD.  An August 1995 VA progress note reflects a 
diagnosis of PTSD.  

In August 1995, the veteran filed a claim for service 
connection for PTSD.  In a September 1995 rating decision, 
service connection for PTSD was awarded, and a 10 percent 
disability rating was assigned.  The RO denied service 
connection for CAD as secondary to PTSD, which the veteran 
appealed.  

A November 1995 private medical statement from Derrick E. 
Ridley, M.D., F.A.C.C., indicates that the veteran was 
admitted to Sentara Hampton General Hospital earlier that 
month, and diagnosed with an acute non Q-wave MI, which 
resolved with medication.  The hospitalization records were 
attached.  

In June 1996, a handwritten, undated, letter was received 
from a VA staff physician at the VA medical center in 
Hampton.  She described the veteran's cardiac history, and 
noted that he served in Vietnam prior to the cardiac 
conditions.  She also noted that in 1995, he was diagnosed 
with PTSD based on his Vietnam service.  She stated:  "It is 
well known that stress is a critical element in the 
development of atherosclerotic heart disease."  She opined:  
"It is my medical opinion that a significant part of his 
cardiac condition is service connected."  

In February 1999, the Board referred this issue for a medical 
expert opinion, pursuant to VHA Directive 10-95-040.  
38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  The Board asked the 
following:

What is the medical etiology of the 
veteran's heart disease, and what is the 
medical likelihood that his service-
connected PTSD caused or permanently 
worsened his heart disease?  If you find 
that PTSD permanently worsened the heart 
disease, please fully describe the 
increment of additional heart disability 
which you attribute to PTSD.

In March 1999, a response was received from the Chief of 
Cardiology at the VA medical center in New York, who 
indicated that he had reviewed the veteran's case, including 
the hospitalization reports and the reports of cardiac 
catheterization, and concluded that the veteran's CAD is not 
related to his PTSD.  As reasons for his conclusion, the 
physician noted that the veteran has multiple risk factors 
for CAD, including a strong family history of CAD, as well as 
hypocholesterolemia and smoking.  He pointed out that the 
veteran had an inferior wall myocardial infarction in 1989, 
which was six years before there was any mention of PTSD in 
the medical record.  He opined that the "natural history of 
such diffuse coronary artery disease is progression of lesion 
severity leading to subsequent myocardial infarction and 
deterioration of ventricular function."  He stated that the 
"likelihood of disease progression is increased by 
smoking."  He further stated that "[t]his is in fact the 
course of this veteran's disease which is entirely explained 
by the known risk factors and is not likely to have been 
significantly altered by the development of PTSD in 1995."  
He concluded that "the cause of the veteran's coronary 
artery disease is atherosclerosis secondary to hyperlipidemia 
and smoking."  He stated that there was "no evidence that 
PTSD either caused or permanently worsened the heart 
disease."  

In August 1997, VA staff physician from the VA medical center 
in Hampton submitted a typed statement, which is duplicative 
of the handwritten statement submitted in June 1996.  

A February 1997 VA hospitalization report reflects that the 
veteran underwent a dobutamine stress echocardiogram and a 
cardiac catheterization.  The veteran's medical history was 
summarized, and it was noted that the veteran admitted to 
smoking one pack of cigarettes per day.  The discharge 
diagnosis was non Q-wave myocardial infarction, and post 
myocardial infarction angina.  Significant CAD was revealed 
on the cardiac catheterization.

An April 1999 VA outpatient treatment record indicates that 
the veteran had PTSD, which had its onset back in 1968, and 
had persisted for the past 30 years.  

In February 2001, the veteran's representative submitted two 
additional medical reports in support of the veteran's claim.  
A January 2001 report from Craig N. Bash, M.D., a neuro-
radiologist, sets forth a list of documents that he had 
reviewed from the veteran's claims file, including service 
medical records, VA medical records, and physician 
statements.  Dr. Bash opined that the veteran's CAD/MI "was 
likely made worse by his longstanding PTSD ... based on [the 
veteran's] medical record and literature references ..."  Dr. 
Bash indicated that he did not examine the veteran.  

The veteran's representative also submitted a May 1999 
statement from the same VA staff physician at the VA medical 
center in Hampton.  The statement indicated that although the 
veteran had three risk factors for CAD, consisting of 
smoking, a family history of heart disease, and 
hyperlipidemia, his PTSD was "a significant fourth factor in 
the development of his current disabling CAD, beginning in 
1968."  

In May 2001, the Board sought an independent medical expert 
opinion on this issue.  The Board asked the following 
question:

What is the medical etiology of the 
veteran's heart disease?  What is the 
medical likelihood that his service-
connected PTSD caused or permanently 
worsened his heart disease (i.e., is there 
a cause-and-effect relationship)?  If you 
find that PTSD permanently worsened (i.e., 
aggravated) the heart disease, please 
fully describe the increment of additional 
heart disability which you attribute to 
PTSD as opposed to other factors.

In June 2001, a response was received from the Chief of 
Cardiology, at the University of Texas Health Science Center 
at San Antonio, who indicated that he had reviewed the 
veteran's medical records, and concluded that there was no 
causal relationship between the veteran's heart disease and 
his service-connected PTSD.  He based his opinion on the fact 
that CAD first manifest in 1989, while there was no evidence 
of a psychiatric disorder until six years later, in 1995.  In 
light of the veteran's history of cigarette smoking and a 
strong family history of CAD, the physician believed that 
"it is more likely than not that [the veteran's] heart 
problems occurred independently of his PTSD."  The examiner 
indicated that there was little evidence in medical 
literature linking PTSD and heart disease, but even if there 
was such evidence, the veteran's risk factors "would make it 
impossible to conclude that the PTSD played any primary role, 
and it is more likely that his heart disease would have 
manifest regardless of the PTSD, even had it manifest before, 
not after the heart condition."

A July 2001 statement from the above noted VA staff physician 
from the Hampton VA medical center indicates that although 
the veteran's PTSD was not diagnosed until 1995, it was the 
result of his involvement in the Vietnam war, and thus, was 
most likely present from 1969 onward.  The examiner further 
stated that although the veteran had two other risk factors, 
his PTSD "certainly would be considered an additional 
etiologic agent for his exacerbation of coronary artery 
disease."

As noted earlier in this decision, in November 2001, the 
Board remanded this matter back to the RO for compliance with 
the VCAA, and for issuance of a SSOC that considered all new 
evidence.  The RO issued its VCAA letter in December 2001 and 
a SSOC in February 2002.  Since the time of the Board's 
remand, substantial VA treatment records have been associated 
with the veteran's claims file from VA medical centers in 
Richmond and Hampton, Virginia.  Those records are dated from 
May 1996 to March 2002, and include some copies of records 
already contained in the claims file.  There is also an 
October 2002 VA examination report for PTSD.  Collectively, 
the additional VA medical evidence reflects continued 
treatment for heart disease and PTSD, as well as other 
disabilities unrelated to the issue on appeal.  However, 
there are no additional medical statements or evidence 
pertaining to a relationship between PTSD and CAD.  

The Board has carefully reviewed all the medical evidence in 
this case, but concludes that the preponderance of the 
evidence is against a claim for service connection for CAD as 
secondary to PTSD, for reasons explained below.  The record 
indicates that the veteran's first signs of heart disease 
appeared in January 1989, and the first diagnosis of PTSD was 
in 1995.  There is no showing that heart disease was present 
in service or for many years thereafter.  There are medical 
opinions both for and against the veteran's claim that his 
CAD is proximately due to or aggravated by his service-
connected PTSD.  The medical opinions supporting the 
veteran's claim are contained in four statements from a staff 
physician at the VA medical center in Hampton, who examined 
and treated the veteran, and a statement from a private 
neuro-radiologist, Dr. Bash, who reviewed the veteran's file 
and submitted a statement upon request by the veteran's 
representative.  The statements weighing against the 
veteran's claim were rendered by the Chief of Cardiology at 
the VA medical center in New York, and the Chief of 
Cardiology at the University of Texas Health Science Center.  

As noted above, there are four statements from the VA staff 
physician at the Hampton VA medical center.  The first two 
statements (a handwritten statement received in June 1996, 
and a duplicative typed statement dated in August 1997) are 
identical in content and indicate that it is "well known" 
that stress is a critical element in the development of heart 
disease.  The physician opines, "a significant part of [the 
veteran's] cardiac condition is service connected."  The 
third statement, dated in May 1999, acknowledges the 
veteran's risk factors for CAD, including smoking, family 
history, and hyperlipidemia, but adds that PTSD was "a 
significant fourth factor" in developing CAD.  The fourth 
statement, dated in July 2001, the physician opines that, 
although the veteran's PTSD was not diagnosed until 1995, it 
was the result of his Vietnam service and therefore was most 
likely present from 1969 onward and that, although other risk 
factors are present, PTSD certainly was "an etiologic agent 
for his exacerbation of CAD."  

Dr. Bash, in his January 2001 statement, identifies himself 
as a neuro-radiologist who rendered an opinion at the request 
of the veteran's representative.  Dr. Bash concludes that the 
veteran's CAD/MI was "likely" made worse by his 
longstanding PTSD.  He indicates that he reviewed the records 
and relied on his research into the medical literature to 
support his conclusion.  Dr. Bash cites a medical article 
entitled, "Life event stress and Myocardial reinfarction: a 
prospective study," dated in 1994.  He provides the 
following excerpt from this article in support of his 
conclusion, "[t]his three year prospective study . . . 
reveals significant independent associations between acute 
Myocardial infarction (AMI) . . . and risk of recurrent AMI 
and death."  The other quoted study, apparently from a 
psychiatric or psychology journal, dated in 1981, states the 
"Type A behavior pattern has been associated with the onset 
of myocardial infarction. . ."  

The medical evidence weighing against the veteran's claim 
includes two medical expert opinions, both by Chiefs of 
Cardiology, one from a VA medical center and the other from 
an independent medical expert at a leading university, which 
was obtained by the Board pursuant to 38 U.S.C.A. § 7109, 38 
C.F.R. § 20.901(d).  The first medical expert opinion, from 
the Chief of Cardiology at the VAMC in New York, reflects 
that the physician reviewed the veteran's medical records and 
concluded that the veteran's CAD was caused by 
atherosclerosis secondary to hyperlipidemia and smoking.  He 
found no evidence that PTSD either caused or worsened the 
veteran's heart disease.  A second medical expert opinion, 
from the Chief of Cardiology at the University of Texas 
Health Science Center, concludes that there is no 
relationship between the veteran's heart disease and his 
PTSD.  Rather, the physician attributed the veteran's heart 
disease to his history of cigarette smoking and his strong 
family history of heart disease.  He stated that it was more 
likely that the veteran's CAD occurred independently of his 
PSTD.  

The Board's responsibility is to assess the credibility and 
weight given to the evidence.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  The Board may also rely on a 
particular medical expert's opinion as satisfying the 
statutory requirement of an adequate statement of reasons or 
bases where the expert has given fair consideration to the 
material evidence that appears to support the appellant's 
contentions.  Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In reaching the determination in this case, the Board finds 
that the opinions from the two Chiefs of Cardiology are be 
more probative than the opinions provided by the VA staff 
physician and the private neuro-radiologist.  They are 
accorded more weight for several reasons.  First, it is noted 
that they answered the specific questions posed to them and 
supported their opinions by clinical findings in the record.  
It is also apparent that each doctor reviewed the veteran's 
medical history before reaching his conclusions.  For 
example, the Chief of Cardiology from the VA medical center 
in New York discussed the history of the veteran's heart 
disease, and commented on the progression of heart disease, 
including the increased effects of such progression when 
combined with risk factors such as smoking.  Similarly, the 
Chief of Cardiology at the University of Texas Health Science 
Center discussed the veteran's medical history, as well as 
medical literature, in reaching his conclusion.  

Second, both are specialists in the field of cardiology, and 
as Chiefs of Cardiology, have oversight responsibility over 
the cardiology departments at major hospitals.  We believe 
that physicians with this degree of expertise and 
responsibility are more likely to be well informed as to the 
state of medical knowledge regarding whether there is a 
relationship between PTSD and the development or aggravation 
of heart disease and have a high degree of expertise in 
evaluating the particular facts of this case from their 
review of the record.  Neither the VA treating physician nor 
the private neuro-radiologist is shown to have similar 
specialized expertise in the relevant field of medicine.  

Third, the two cardiologists' opinions are mutually 
consistent in attributing the veteran's CAD to risk factors 
such as smoking, strong family history of heart disease and 
hyperlipidemia and in concluding that the veteran's PTSD 
played no significant role in the development of CAD.  Each 
point out that the veteran's heart disease was medically 
diagnosed years before there was any indication that the 
veteran had PTSD.  Moreover, the cardiologist's opinions are 
consistent with those of the VA staff physician and the 
private neuro-radiologist to the extent that all recognize 
that factors other than PTSD played a role in causing or 
exacerbating the veteran's heart disease.

In contrast, we find the statements from the VA staff 
physician and the private neuro-radiologist to be less than 
persuasive.  In her first two statements, the VA staff 
physician's stated reason for attributing the veteran's heart 
disease to service is simply that it is "well known" that 
stress contributes to cause heart disease.  These statements 
offer a bare conclusion as to proximate causation and make no 
mention of the other risk factors present in this case for 
the development of CAD.  The third statement acknowledges the 
risk factors noted by the two cardiologists, but again 
asserts, without explanation, that PTSD was another factor in 
the development of the veteran's heart disease.  Although the 
VA staff physician has indicated in her third and fourth 
statements that the veteran's PTSD was present since service, 
this is unsubstantiated by the evidence of record, which does 
not establish the presence of PTSD prior to 1995.  Moreover, 
in her fourth statement, the physician opines that PTSD 
exacerbated the veteran's CAD, in contrast to her earlier 
statements indicate that she believed that the psychiatric 
disorder was a factor in causing the heart disease.  

While we have given careful consideration to the neuro-
radiologist's opinion, we note that the medical literature 
that he refers to and apparently relied upon in formulating 
his opinion are articles published in 1994 and 1981, as well 
as a 1997 cardiology text.  He states both that the veteran's 
heart disease was "made worse" by his PTSD and that the 
PTSD "contributed directly to his CAD/MI."  As noted above, 
we conclude the two Chiefs of Cardiology are more likely to 
be better informed than a neuro-radiologist as to the current 
state of medical knowledge regarding whether there is a 
relationship between PTSD and the development or aggravation 
of heart disease and have a higher degree of expertise in 
evaluating the particular facts of this case from their 
review of the record.  We also note that both cardiologists 
expressed essentially similar opinions and that one of these 
cardiologists, unlike Dr. Bash, is an independent medical 
expert.

The Board acknowledges the veteran's statements wherein he 
maintains that the stress and symptoms attributable to his 
service-connected PTSD contributed to his CAD.  However, as a 
layperson with no apparent medical expertise or training, the 
veteran is not competent to provide a medical diagnosis or an 
opinion as to medical causation.  See Espiritu, 2 Vet. App. 
at 494-95 (laypersons may be competent to provide an "eye-
witness account of a veteran's visible symptoms," but they 
are not capable of offering evidence that requires medical 
knowledge).  Rather, medical evidence on this point is 
needed.  In the present case, there is probative medical 
evidence indicating that the veteran's CAD developed 
independently of his service-connected PTSD.  As explained 
above, despite the evidence supporting the veteran's claim, 
the Board is more persuaded by the opinions provided by the 
Chiefs of Cardiology, and as such, the evidence does not 
support the veteran's claim for service connection.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that CAD is proximately due to 
service-connected PTSD.  As to this material issue, the 
record does not present an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran.  Thus, the provisions of 38 U.S.C.A. § 5107(b) 
are inapplicable, and the appeal is denied.  See Ferguson v. 
Principi, 273 F.3d 1072 (Fed. Cir. 2001) (38 U.S.C.A. 
§ 5107(b) only requires that the Board consider all the 
evidence and material of record; the benefit-of-the-doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).  


ORDER

Service connection for CAD, as secondary to service-connected 
PTSD, is denied.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

